                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

JOHN THOMPSON,                                           §
                                                         §
                 Plaintiff,                              §
                                                         §
v.                                                       §                     1:18-CV-680-RP
                                                         §
MICROSOFT CORPORATION,                                   §
                                                         §
                 Defendant.                              §

                                                    ORDER

         Before the Court is the report and recommendation of United States Magistrate Judge

Andrew Austin concerning Defendant Microsoft Corporation’s (“Microsoft”) sealed motion to for

summary judgment, (Dkt. 21). (R. & R., Dkt. 40). In his report and recommendation, Judge Austin

recommends that the Court grant the motion. 1 (Id.). Plaintiff John Thompson (“Thompson”) timely

filed objections to the report and recommendation on January 17, 2020. (Objs., Dkt. 43). Microsoft

responded to Thompson’s objections on January 31, 2020.

         A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C.

§ 636(b)(1)(C). Because Thompson timely objected to each portion of the report and

recommendation, the Court reviews the report and recommendation de novo. Having done so, the

Court overrules Thompson’s objections and adopts the report and recommendation as its own

order.




1After being advised by Thompson that the report and recommendation need not be sealed, (Dkt. 44), Judge Austin
unsealed his report and recommendation on February 19, 2020, (Dkt. 47).
       Accordingly, the Court ORDERS that the report and recommendation of United States

Magistrate Judge Andrew Austin, (Dkt. 40), is ADOPTED. Accordingly, the Court GRANTS

Microsoft’s motion for summary judgment, (Dkt. 21), and DENIES Thompson’s objections to the

report and recommendation, (Dkt. 43).

       IT IS ORDERED that Thompson’s claims are DISMISSED WITH PREJUDICE.

       SIGNED on February 20, 2020.




                                          ROBERT PITMAN
                                          UNITED STATES DISTRICT JUDGE
